         Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 1 of 12



                                                                      '•(??*
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                1 7 2020


SAMUEL R. TOLIVER,

              Plaintiff,

       -V-                                                     DECISION AND ORDER
                                                                   20-CV-607-A
STATE OF NEW YORK, GOV. ANDREW
M. CUOMO,ANTHONY ANNUCCI
ACTING COMM., SUPERINTENDENT
 OF GOWANDA CORRECTIONAL
 FACILITY and DEPUTY OF SECURITY,

       Defendants.



      Plaintiff Samuel R. Toliver brought this prisoner's civil rights action pro se under

42 U.S.C.§ 1983, complaining that his constitutional rights were violated at the Gowanda
Correctional Facility ("Gowanda"). Docket Item 1 ("Complaint"). After granting Plaintiffs
application to proceed in forma pauperis, this Court reviewed the Complaint pursuant to
28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a) and dismissed for failure to state a claim, but
granted leave to amend the Complaint. Docket Item 10 ("Prior Order"). The Court
determined that Plaintiffs "personal injury claim" (Complaint at 4) regarding a fall at
Groveland on a wet floor, and his further allegations that his Eighth Amendment right to

be free from cruel and unusual punishment was twice violated by the denial of emergency

medical transport, did not state a constitutional violation.

       Plaintiff has now filed an Amended Complaint (Docket Item 11 "Amended

Complaint") and supplemental documentation regarding his medical treatment. Docket
Item 13("Supplement"). For the reasons discussed below, the Amended Complaint must
          Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 2 of 12




be dismissed with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a) for

failure to state a claim on which relief may be granted.

                                      DISCUSSION


        Sections 1915(e)(2)(B) and 1915A(a)of 28 U.S.C. require the Court to conduct an

initial screening of this Amended Complaint. Section 1915 "provide[s] an efficient means

by which a court can screen for and dismiss legally insufficient claims." Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007)(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir.

2004)). The Court shall dismiss a complaint in a civil action in which a prisoner seeks

redress from a governmental entity, or an officer or employee of a governmental entity, if

the court determines that the action (1) fails to state a claim upon which relief may be

granted or(2)seeks monetary relief against a defendant who is immune from such relief.

See 28 U.S.C. § 1915A(b)(1)-(2).

   I.   THE AMENDED COMPLAINT

        In evaluating the Amended Complaint, the Court must accept all factual allegations

as true and must draw all inferences in Plaintiff's favor. See Larkin v. Savage, 318 F.3d

138, 139(2d Cir. 2003)(per curiam); King v. Simpson, 189 F.3d 284, 287(2d Cir. 1999).

"Specific facts are not necessary," and a plaintiff"need only 'give the defendant fair notice
of what the . . . claim is and the grounds upon which it rests.'" Erickson v. Pardus, 551

U.S. 89, 93,(2007)(quoting BellAtl. Corp. v. Twombly,550 U.S. 544, 555(2007)(internal
quotation marks and citation omitted)); see also Boykin v. Keycorp, 521 F.3d 202, 213
(2d Cir. 2008)(discussing pleading standard in pro se cases after Twombly. "even after
Twombly, dismissal of a pro se claim as insufficiently pleaded is appropriate only in the
most unsustainable of cases."). Although "a court is obliged to construe[pro se]pleadings
          Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 3 of 12




liberally, particularly when they allege civil rights violations," McEachin v. McGuinnis, 357

F.Sd 197, 200 (2d Cir. 2004), even pleadings submitted pro se must meet the notice

requirements of Rule 8 of the Federal Rules of Civil Procedure. Wynder v. McMahon,

360 F.3d 73(2d Cir. 2004).

   II. SECTION 1983 CLAIMS

       "To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and

(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

laws of the United States." Whalen v. County of Fulton, 126 F.3d 400, 405(2d Cir. 1997)

(citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983 itself
creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519(2d Cir. 1993)(citing
City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

        To establish liability against an official under § 1983, a plaintiff must allege that

individual's personal involvement in the alleged constitutional violation; it is not enough to

assert that the defendant is a link in the chain of command. See McKenna v. Wright, 386

F.3d 432, 437 (2d Cir. 2004); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).
Moreover, the theory of respondeat superior is not available in a § 1983 action. See
Hernandez v. Keane, 341 F.3d 137, 144(2d Cir. 2003). But a supervisory official can be

found to be personally involved in an alleged constitutional violation in one of several
ways:

        (1)the defendant participated directly in the alleged constitutional violation,
        (2) the defendant, after being informed of the violation through a report or
        appeal, failed to remedy the wrong,(3) the defendant created a policy or
        custom under which unconstitutional practices occurred, or allowed the
           Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 4 of 12




       continuance of such a policy or custom, (4) the defendant was grossly
       negligent in supervising subordinates who committed the wrongful acts, or
       (5) the defendant exhibited deliberate indifference to the rights of inmates
       by failing to act on information indicating that unconstitutional acts were
       occurring.

Colon, 58 F.3d at 873 (citing Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

   III. PlalntifPs Allegations

       The allegations of the Amended Complaint, accepted as true for the purposes of

this analysis, tell the following story. On March 17, 2020, Plaintiff was cleaning a

bathroom at Gowanda as part of his duties as porter when he slipped and fell on a wet

and cracked foundation floor. Amended Complaint at 9. He fractured his left ankle,

requiring surgery, which was performed at ECMC^ the following day. id. at 10. Plaintiff

was injured at 12:45 in the afternoon, and was not taken to the hospital immediately,

arriving some three hours later after a drive of 45 minutes, id. at 14. Plaintiff was

transported by wheelchair van rather than by ambulance, and kept shackled while he

waited to be taken to the outside hospital, id.

        On April 8, 2020, Plaintiff was again admitted to ECMC, after he complained of

severe pain, where he was diagnosed with blood clots in both legs and both lungs, id. at

11. Doctors attributed this to "5 months" of inactivity, from March 19, 2020 to July 1,

2020.2 id. Plaintiff was again transported, shackled, by Gowanda wheelchair van and

not by an emergency ambulance, a process which again took several hours rather than
45 minutes, id. at 17. Plaintiff also alleges that Doctor Hague "refuse[s] to reschedule




^ Presumably a reference to the Erie County Medical Center.
2 The period in question, March 17, 2020 to April 8, 2020, is only three weeks, while March 19 to July 1,
2020 is three and one-half months. It is unclear whether Plaintiff means to allege that his mobility was
limited in the period before his accident.
          Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 5 of 12




check-up of injury of blood clots." Id. at 7.^ Plaintiff alleges gross negligence and

violations of the Eighth and Fourteenth amendments as well as violation of his right to

equal protection.

   IV. Analysis

       a. Medical Claims

       Plaintiff alleges denial of proper medical care in the failure to rush him to the

hospital by ambulance for both the original slip and fall and the resulting blood clots. A

claim of inadequate medical care rises to the level of a constitutional violation only where

the facts alleged show that a defendant was deliberately indifferent to a plaintiffs serious
medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). See also Ross v. Kelly,

784 F. Supp. 35, 43-44 (W.D.N.Y.), affd, 970 F.2d 896 (2d Cir.), cert, denied, 506 U.S.
1040 (1992). "A serious medical condition exists where "the failure to treat a prisoner's
condition could result in further significant injury or the unnecessary and wanton infliction

of pain.'" Harrison v. Barkley, 219 F.3d 132, 136-137(2d Cir. 2000)(quoting Chance v.
Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)(internal quotation marks omitted)). The
Second Circuit pointed out that

       [medical] conditions . . . vary in severity and . . . a decision to leave a
        condition untreated will be constitutional or not depending on the facts of
       the particular case. Thus, a prisoner with a hang-nail has no constitutional
       right to treatment, but if prison officials deliberately ignore an infected gash,
       "the failure to provide appropriate treatment might well violate the Eighth
        Amendment."

Id. (quoting Chance, 143 F.3d at 702).




3 Plaintiff's supplemental filing, Docket Item 13, indicates that he had a second surgery on his ankle on
October 8, 2020.
          Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 6 of 12




       An isolated failure to provide medical treatment, without more, is generally not

actionable unless the surrounding circumstances suggest a degree of deliberateness,

rather than inadvertence, in the failure to render meaningful treatment. Gill v. Mooney,

824 F.2d 192, 196 (2d Cir. 1987). Further, when the basis for a prisoner's Eighth

Amendment claim is a "temporary delay or interruption in the provision of otherwise

adequate medical treatment, it is appropriate to focus on the challenged delay or

interruption in treatment rather than the prisoner's underlying medical condition alone."

Smith V. Carpenter, 316 F.Sd 178, 185(2d Cir. 2003).

       Plaintiff has not plausibly alleged that he has suffered any medical consequences

due to the failure to transport him more rapidly to ECMC on March 17, 2020 or on April 8,

2020. "It is not sufficient for the plaintiff to allege that he suffered from a medical condition,

by itself; rather, he must show that the delay in provision of medical services was
objectively serious." Irizarry v. Dowling, 3:15CV01400(HBF), 2018 WL 4629187, at *14
(D. Conn. Sept. 27, 2018)(internal quotation marks omitted). Regarding the delays,
       [ejven assuming that plaintiff suffered a hairline fracture to his ankle, he has
       provided no evidence that the four and one-half hour delay between his
       arrest and his being seen [] resulted in any worsening of his condition or
       resulted in the exacerbation of his injury. . . . Numerous cases involving
       analogous injuries and delays substantially longer than those involved here
       have held that a deliberate indifference claim does not lie in the absence of
       a serious medical need resulting from the delay.

Johnson v. City of New York, 12 CIV. 8265 LAK HBP,2014 WL 5393181, at *6(S.D.N.Y.
Oct. 21, 2014), report and recommendation adopted, 12-CV-8265 LAK, 2014 WL
6455162(S.D.N.Y. Nov. 17, 2014), affd,633 F. App'x 37(2d Cir. 2016)(collecting cases
and granting summary judgment).

        Further, the facts alleged concerning delay in travel do not suggest a degree of
deliberateness, rather than appropriate caution concerning security, or at most
         Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 7 of 12




negligence. Indeed, Plaintiffs repeated treatment outside of the prison would appear to

support an inference of at least adequate care and concern for his medical condition.

Plaintiff alleges only on broad terms that the Defendants were aware of his injury and

chose not to rush him to the hospital by ambulance, instead using prison vehicles and

keeping Plaintiff shackled while awaiting transport and while being transported. However,

      [tjhere is nothing at all to suggest the degree of recklessness that elevates
      what is at most potential medical malpractice to the kind of deliberate
       indifference that the Eighth Amendment prohibits.

Williams v N.Y. City Dept. of Corrs., 14 CIV. 5082 (BMC), 2016 WL 393438, at *3

(E.D.N.Y. Jan. 31, 2016). The short delay in securing appropriate treatment does not

give rise to an inference of deliberate indifference. See, e.g., Hathaway v. Coughlin, 37
F.3d 63, 67(2d Cir. 1994)("A jury could [] infer deliberate indifference from the delay of
over two years between the discovery of the broken pins and the time [defendant] asked
that [plaintiff] be re-evaluated for surgery"). Further,

       [i]n light of the absence of any indication that more prompt treatment was
       necessary and the relatively minor delay before the officers brought plaintiff
       to Bellevue, no reasonable jury could conclude that the police officers
       delayed providing plaintiff treatment with the subjective recklessness
       necessary to satisfy the subjective element of a deliberate indifference
       claim.

Johnson, 12 CIV. 8265 LAK HBP, 2014 WL 5393181, at *9 (collecting cases).
       Plaintiffs allegations do not support an inference of deliberate indifference on the
part of any Defendant. "[Djefendant's belief that his conduct poses no risk of serious
harm (or an insubstantial risk of serious harm) need not be sound so long as it is sincere.
Thus, even if objectively unreasonable, a defendant's mental state may be nonculpable."
Salahuddin v. Goord, 467 F.3d 263, 281 (2d Cir. 2006). Even if Plaintiff had suffered an
adverse consequence from the brief delay in transport to the hospital, there are no
           Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 8 of 12




allegations which suggest that Defendants were aware that their conduct posed such

risks to Plaintiff.

        Finally, Plaintiff alleges in wholly conclusory terms that Doctor Hague refused to

schedule a further check-up of his blood clots at the outside hospital despite Plaintiffs

asthma, even though it is "this doctor['s] job to return Plaintiff to ECMC for check-ups."

Amended Complaint at 7. The Court notes that "'[t]he prisoner's right is to medical care

- not the type or scope of medical care which he personally desires. A difference of

opinion between a physician and a patient does not give rise to a constitutional right or

sustain a claim under § 1983."' Hyde v. McGinnis, 429 F.2d 864, 867 (2d Cir. 1970)

{quoting Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)); accord Ross, 784

F. Supp. at 43-44. Plaintiff sets forth no non-conclusory allegations that his subsequent

medical care - being treated at the prison and not returned to ECMC for evaluation -

violates the Eighth Amendment. Plaintiffs Eighth Amendment medical claims must

therefore be dismissed with prejudice.

        b. Eight Amendment Health and Safety Claims

        The Court generously construed the Complaint to allege that the conditions of
Plaintiffs confinement violated the Eighth Amendment prohibition of cruel and unusual

punishment. The Amended Complaint does not raise such claims formally (see three
claims listed in the Amended Complaint at 5-7), however. Plaintiff requests $28,000,000

"due to bad structure of NYS property of Gowanda Correctional Facility." Amended
Complaint at 35.

        Generally, in order to state a valid conditions of confinement claim, a plaintiff must
allege: (1) the conditions were so serious that they constituted a denial of the "minimal

                                              8
          Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 9 of 12




civilized measure of life's necessities," and (2) the prison officials acted with "deliberate

indifference." Wilson v. Seiter, 501 U.S. 294, 297-99 (1991)(citation omitted) (cited in

Branham v. Meachum,77 F.3d 626,630-31 (2d Cir. 1996)). An Eighth Amendment claim

of cruel and unusual punishment thus consists of two components: (1) a subjective

component which focuses on the defendant's motive for his conduct; and (2) an objective

component which focuses on the conduct's effect. See Sims v. Artuz, 230 F.3d 14, 20

(2d Cir. 2000). The subjective component"requires a showing that the defendant had the

necessary level of culpability, shown by actions characterized by wantonness in light of

the particular circumstances surrounding the challenged conduct." Atkins v. County of
Orange, 372 F. Supp. 2d 377, 398 (S.D.N.Y. 2005), affd on other grounds sub nom.
Bellotto V. County of Orange, 248 F. App'x 232(2d Cir. 2007).

       Plaintiff has not alleged a constitutional violation because his claim that he slipped

on a wet floor does not allege either a sufficiently serious danger to inmates or the
requisite mental state on the part of any prison official. To state an Eighth Amendment
violation, "the alleged safety issue must expose the inmate to serious damage to future
health." Hawkins v. Nassau Cty. Corr. Fac., 781 F. Supp. 2d 107, 113 (E.D.N.Y. 2011)
(collecting slip and fall cases).

       Further, Plaintiffs allegations do not suggest the deliberate indifference on the part

of any Defendant. As in Hawkins,"plaintiffs allegations that he fell in the shower area of
the jail because of a slippery floor do not state a plausible Section 1983 claim." Hawkins,
781 F. Supp. 2d at 114. The Second Circuit has noted that "slip-and-fall claims are
seldom viewed as having constitutional dimension." McCray, 963 F.3d 110,115(2d Cir.
2020). In McCray, the Second Circuit affirmed dismissal because Plaintiff "did not make
         Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 10 of 12




any claims of exceptional circumstances that would elevate . . . conditions beyond the

typical level of danger presented by a slippery sidewalk or a wet floor." Id. at 120.

Plaintiffs Eighth Amendment claims based on slip and fall allegations must be dismissed

for failure to state a claim.

       0. Equal Protection Claim

       Plaintiff claims a violation of his right to equal protection.      A state and its

instrumentalities may not deny "any person within its jurisdiction the equal protection of

the laws." U.S. Const. Amend. XIV. At its core, equal protection prohibits the government

from treating similarly situated persons differently. See City of Clebume v. Cleburne

Living Center, 473 U.S. 432, 439 (1985); Sound Aircraft Servs., inc. v. Town of East

Hampton, 192 F.3d 329, 335(2d Cir. 1999); Brady v. Town of Colchester, 863 F.2d 205,
216 (2d Cir. 1988). Generalized allegations are insufficient to make out an equal
protection claim. See Crawford-Ei v. Britton, 523 U.S. 574, 592(1998)("When intent is
an element of a constitutional violation ... the primary focus is not on any possible animus

directed at the plaintiff; rather, it is more specific, such as an intent to disadvantage all
members of a class that includes the plaintiff).

        In order to claim that Defendants' conduct violates his equal protection rights,

plaintiff must allege that:

       (1) . . . compared with others similarly situated, [plaintiff] was selectively
       treated, and (2) the selective treatment was motivated by an intention to
        discriminate on the basis of impermissible considerations, such as race or
        religion, to punish or inhibit the exercise of constitutional rights, or by a
        malicious or bad faith intent to injure the person.

FSK Drug Corp. v. Peraies, 960 F.2d 6, 10 (2d Cir. 1992)(citing Wayte v. United States,
470 U.S. 598, 608-09 (1985)). Plaintiffs allegations are insufficient because he makes
no allegation regarding similarly situated inmates, and sets forth no factual allegation
                                              10
         Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 11 of 12




which would support an inference of improper motive. PlaintifFs equal protection claim

must therefore be dismissed with prejudice for failure to state a claim on which relief may

be granted.

       d. Thirteenth Amendment Claim

       Plaintiff alleges a violation of the Thirteenth Amendment because he was required

to work in the area where he slipped and suffered his injury, and because he did not

volunteer to do so. Amended Complaint at 37. The Thirteenth Amendment provides that

"[njeither slavery nor involuntary servitude, except as punishment for crime whereof the

party shall have been duly convicted, shall exist within the United States, or any place
subject to their jurisdiction." U.S. Const. Amend. XIII.

       Plaintiff relies on McGarry v. Pallito, 687 F.Sd 505 (2d Cir. 2012). However,

McGarry deals with requiring pretrial detainees to work in a correctional facility or be
subjected to solitary confinement. "[Ajlthough a state may subject a pretrial detainee to
restrictions and conditions of the detention facility, such conditions may not violate the

Constitution. Pretrial detainees are not outside the ambit of the Thirteenth Amendment's

involuntary servitude provision." Id. at 511 (citation omitted).

       However, Plaintiffs reliance on McGarry is misplaced. As a sentenced prisoner,

the requirement that Plaintiff work does not run afoul of the provisions of the Thirteenth
Amendment. "[T]he amendment, on its face, excludes involuntary servitude imposed as
legal punishment for a crime . . . even if this Court concluded that Plaintiff was required
to work without any compensation while incarcerated, his claim would fail." Alexander v.
Schenk, 118 F. Supp. 2d 298, 302(N.D.N.Y. 2000)(internal quotation marks and citations
omitted). "Inmates do not have a general constitutional right to refuse to work simply

                                             11
         Case 1:20-cv-00607-RJA Document 15 Filed 11/17/20 Page 12 of 12




because the work is strenuous or otherwise disagreeable to them." Bastien v. Samuels,

14-CV-1561 JFB AKT, 2015 WL 5008837, at *6 (E.D.N.Y. Aug. 21, 2015). Plaintiff's

Thirteenth Amendment claim must therefore be dismissed with prejudice for failure to

state a claim on which relief may be granted.

                                         ORDER


      IT IS HEREBY ORDERED that the Amended Complaint is dismissed with

prejudice for failure to state a claim on which relief may be granted;

      FURTHER, the Clerk shall enter Judgment in the action in favor of defendants

State of New York, Gov. Andrew M. Cuomo, Anthony Annucci Acting Comm.,

Superintendent of Gowanda Correctional Facility and Deputy Of Security;

       FURTHER,that the Court hereby certifies, pursuant to 28 U.S.C.§ 1915(a)(3), that

any appeal from this Order would not be taken in good faith and leave to appeal to the
Court of Appeals as a poor person is denied. Coppedge v. United States, 369 U.S. 438
(1962). A request to proceed on appeal as a poor person should be directed, on motion,
to the United States Court of Appeals for the Second Circuit, in accordance with Rule 24

of the Federal Rules of Appellate Procedure.

       SO ORDERED.



                                                       RICHARD J. ARCARA
                                                  UNITED STATES DISTRICT JUDGE

DATED: November          . 2020
       Buffalo, NY




                                             12
